Citation Nr: 0409926	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for nicotine dependence.

2.  Entitlement to service connection for heart disease, claimed 
as due to in-service tobacco use/nicotine dependence acquired in 
service.

3.  Entitlement to service connection for genitourinary cancer, 
claimed as due to in-service tobacco use/nicotine dependence 
acquired in service.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Newark, New 
Jersey, VA RO.  The Board notes that, although not listed as a 
separate issue in the rating decisions or other procedural 
documents of record, the veteran has pursued and the RO has 
considered the claims of entitlement to service connection for 
heart and genitourinary disability to include as secondary to 
nicotine dependence.  As further discussed herein, the veteran has 
been advised of the laws and regulations pertinent to his claims, 
to include particular to nicotine dependence/tobacco use.  As 
such, the veteran is not prejudiced by the Board's 
characterization of such as a separate issue for the purposes of 
adjudicating the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Although on VA Form 9, received in April 2003, the veteran checked 
a box indicating his desire for a hearing before the Board in 
Washington, D.C., his handwritten annotation clarified that, in 
fact, he was seeking only appellate review of the record by the 
Board and did not wish to appear in person.



FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to his claims.

2.  The veteran is not currently shown to meet the criteria for a 
diagnosis of nicotine dependence and the competent and probative 
medical evidence of record dissociates any past nicotine 
dependence from his active military service.

3.  Heart disease (to include coronary artery disease, status post 
bypass graft) and genitourinary cancer (to include left ureter 
carcinoma, upper tract) were first shown decades after service and 
are not related to service, to include any tobacco use by the 
veteran during active service.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred as the result of military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Heart disease, currently diagnosed as coronary artery disease 
status post coronary artery bypass grafting, was not incurred in 
or aggravated by service, to include due to in-service tobacco 
use, and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).  

3.  A genitourinary disorder, to include left ureter carcinoma, 
upper tract, was not incurred in or aggravated by service, to 
include due to in-service tobacco use, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA applies to the veteran's appeal.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court in 
Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 5103(a) 
require that VA request that the claimant provide any evidence in 
his or her possession which pertains to the claim is obiter dictum 
and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  General Counsel continued to discuss how VA 
may determine whether failure to request the fourth element is 
harmful to a claimant and that if no harm is found that VA may 
proceed to render a decision without further notice.

With respect to the claims of entitlement to service connection 
for heart disease and genitourinary cancer, the veteran filed his 
claims in July 1998, and in December 1998 the RO requested all 
medical records identified by the veteran.  Additional requests 
for records were issued by the RO in October 2001.  The RO denied 
the veteran's claims in rating decisions dated in February and 
June 1999 and again in June 2000.  In April 2001, the RO advised 
the veteran of VA's VCAA responsibilities.  That letter advised 
the veteran of the need for evidence of an in-service injury, 
evidence of a current disability, and evidence of a nexus between 
the two.  At that time the RO requested the veteran to send VA any 
information he had pertinent to his claim, and advised him to 
complete the applicable releases if he desired VA to request such 
records on his behalf.  The RO advised the veteran of the evidence 
considered and the reasons and bases for the denials of his claim, 
most recently in June 2000.  The veteran responded with references 
of additional sources of medical evidence, all of whom were 
contacted by the RO in September and October 2001 and the 
identified records were obtained.  The RO then re-adjudicated the 
veteran's case in a May 2002 rating decision based upon a review 
of the complete record.  Thus, any timing deficiencies in the VCAA 
notice were cured by the RO's re-adjudication subsequent to fully 
advising the veteran of the evidence he needed to submit, the 
evidence VA had obtained and the evidence further needed to 
support his claim, and subsequent to affording the veteran 
opportunity to respond.  The Board also notes as significant the 
fact that the veteran did respond, providing evidence and argument 
in direct response to the direct and secondary bases for his 
claims, to include specific to nicotine dependence.

The Board also notes that in the statement of the case issued in 
January 2003, the RO informed the veteran of the regulations 
governing entitlement to service connection, the evidence 
considered and the reasons for the continued denials of his 
claims.  The Board notes that the January 2003 statement of the 
case erroneously included the changed law prohibiting 
consideration of service connection based on tobacco use/nicotine 
dependence.  In prior rating actions, however, the RO correctly 
advised the veteran as to the criteria to show entitlement based 
on tobacco use/nicotine dependence, specifically of the need for 
evidence that in-service tobacco use caused his claimed 
disabilities or that nicotine dependence was incurred in service 
and that claimed disabilities are secondary thereto.  The 
veteran's own arguments, to include in his Form 9 received in 
April 2003, reflect a correct understanding of the law as applied 
to him, the RO afforded the veteran reasons and bases under the 
old law, and, the Board has herein afforded him consideration 
under the old law in recognition of the timing of his original 
claim.  As such, the veteran is not prejudiced by the RO's 
inclusion of the amended law in the statement of the case.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  Thus, to the extent that the required VCAA notifications 
were not given all in one document, the fact remains that the 
veteran has been fully advised of the nature of the evidence 
required and of his responsibilities versus VA's responsibilities 
to obtain such.  He has also been given the opportunity to submit 
or identify additional evidence or to offer argument in support of 
his claims throughout the appeal period and, as discussed, has 
done so.  

On these facts, "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand would 
not result in any significant benefit to the claimant).  

The Board notes that VA has also fulfilled its duty to assist the 
veteran under the VCAA and its implementing regulations.  As noted 
above, all identified treatment records were obtained at the RO.  
Additionally, the veteran was afforded VA heart and genitourinary 
examinations in October 2001 and an examination specific to the 
question of the existence and etiology of nicotine dependence in 
October 2002.  The record thus contains sufficient medical 
evidence upon which to adjudicate the veteran's service connection 
claims, to include medical opinions relevant to the nature and 
etiology of his claimed nicotine dependence.  The Board notes that 
the veteran had the opportunity to submit additional evidence and 
argument relevant to both issues on appeal and he did, in fact, do 
so, most recently in July 2002.  Neither the veteran nor his 
representative has since identified additionally available 
evidence pertinent to the service connection claims.  

The Board thus finds that in regard to the claims on appeal, VA 
has done everything reasonably possible to notify and assist the 
veteran and that the decision to proceed in adjudicating the 
service connection claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

II.  Legal Criteria

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When certain chronic diseases, such as malignant tumors or 
cardiovascular disease, become manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the veteran's 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered part of 
the original condition.  38 C.F.R. § 3.310(a).  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies. There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

On July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted.  That law added 38 U.S.C. § 1103(a), which 
prohibits service connection for disability or death on the basis 
that it resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  38 U.S.C. § 
1103(b) provides that nothing in subsection (a) shall be construed 
as precluding the establishment of service connection for a 
disability which is otherwise shown to have been incurred or 
aggravated in service, or within the presumptive period as 
specified under law.  See also 38 C.F.R. § 3.300(b) (2003).

By its terms, 38 U.S.C. § 1103(a) is applicable only to claims 
filed after June 9, 1998.  Because the veteran's claim was 
received June 4, 1998, the statute does not apply in his case, and 
prior opinions of VA's General Counsel permitting service 
connection based on tobacco use during service apply.  

In 1993, VA's General Counsel held that direct service connection 
of disability may be established if the evidence establishes that 
injury or disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93 (January 13, 1993), published at 58 Fed. Reg. 
42,756 (1993).

In addition, the VA General Counsel has found that a determination 
as to whether service connection for disability or death 
attributable to tobacco use subsequent to military service should 
be established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 3.310(a), 
depends upon affirmative answers to the following three questions:  
(1) whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) whether the 
veteran acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco products by 
the veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGCPREC 19-97 (May 13, 1997), published at 62 
Fed. Reg. 37,954 (1997).

In a May 5, 1997 VA memorandum to VA's General Counsel, the Under 
Secretary of Health affirmed that nicotine dependence may be 
considered a disease for VA benefit purposes.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran asserts that he began smoking tobacco cigarettes in 
December 1943 while in service, that he became addicted to 
cigarette smoking in service, and that his smoking habit 
eventually caused both his heart disease and genitourinary cancers 
years later.  

As noted above, VA's General Counsel has held that direct service 
connection for disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.

In this case, service medical records are silent as to any use of 
tobacco in service, or nicotine dependence in service.  A 
separation examination of April 1946 is negative for any pertinent 
complaint, disease or medical history pertinent to the 
genitourinary system or the heart and is also negative as to any 
notation relevant to tobacco use or nicotine dependence.  

The veteran supports his claim with general medical treatise 
evidence showing that cigarette smoking can contribute to heart 
disease, including coronary artery disease, and that cigarette 
smokers have an up to four-fold higher incidence of bladder 
cancers.  (Pathways to Established Smoking; Cigarette Smoking and 
Nicotine Addiction; Nicotine Dependency and Adolescents: 
Preventing and Treating; New Tobacco Clinical Practice Guidelines; 
Promoting Tobacco Cessation in the Military; Adolescent Tobacco 
Use and the Social Context; Rationale for Tobacco Cessation 
Intervention for Youth, received in July 2002; How Does Nicotine 
Act in the Brain?; Cigarettes and Other Nicotine Products; 
Nicotine Dependence; and Nicotine Addiction; received in August 
1999, and Renal Cell Carcinoma, and Bladder Cancer & Smoking, 
received in March and April 2001).  

The Board notes that, with regard to medical treatise evidence, 
the Court has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The Board 
concedes the validity and general applicability of the medical 
conclusions demonstrated by the submitted treatise evidence 
regarding the effects of cigarette smoking on heart disease and 
bladder cancers.  This medical treatise evidence is not 
dispositive of the claims on appeal, however, in that it does not 
purport to speak to the specific facts of the veteran's case, such 
as his history of tobacco use, and, moreover, cannot serve to 
provide a basis of entitlement where none can be shown by 
application of governing VA laws and regulations concerning 
tobacco use and nicotine dependence to the facts of the veteran's 
case.  

The post-service medical evidence shows treatment of the veteran 
for heart disease and genitourinary cancers from 1998.  Those 
records do not include any notation as to the veteran's military 
history, to include any comments regarding tobacco use.  

VA examinations were conducted in October 2001.  The reports 
include note of the veteran's long history of cigarette smoking 
and note diagnoses of multifocal transitional cell carcinoma of 
the upper tract of the left ureter and bladder, status post 
nephro-ureterectomy, and a bladder tumor. 

The Board's consideration of the veteran's decades-long post-
service smoking history is based on the veteran's self- reports, 
to include as provided to competent medical care providers 
coincident with treatment and evaluation for the disabilities 
claimed herein.  The Board has no reason to doubt that history.  

Neither the veteran's statements regarding his cigarette use over 
the years, nor any other evidence added to the record, considered 
alone or with all the other evidence, establishes that smoking 
during the veteran's less-than-three years of active duty caused 
his genitourinary or heart disabilities some 50 or so years later.  
Though notified of the requirement for such evidence, the veteran 
has not provided, nor has he identified, any medical evidence 
demonstrating that his smoking during active service, as opposed 
to subsequent to service, caused his claimed disabilities.

The veteran has argued that physicians have told him that his 
claimed disabilities resulted from long-term cigarette smoking.  
The Board does not dispute this and notes that the record contains 
competent medical opinions setting out that the veteran's smoking 
history did, in fact, contribute to his claimed disabilities.  The 
question which must be answered, however, is whether smoking 
during service, as opposed to smoking after service, led to the 
veteran's claimed disabilities.  

The veteran himself is not qualified to render opinions on medical 
issues such as the etiology of his claimed disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Similarly, 
although the Board does not doubt the credibility of family 
members who have reported memory of the veteran having smoked 
during service and having had difficulty stopping thereafter, 
those individuals have not been shown to have a requisite level of 
medical expertise to establish that in-service cigarette smoking 
led to his current disabilities.

The veteran has also submitted medical evidence specific to his 
case:  In an April 1999 statement, F. S., M.D., F.A.C.C., 
indicates that the veteran's "cigarette[] smoking...contributed to 
his coronary artery disease, status post coronary artery bypass 
graft."  In a May 1999 medical statement, C.F.C., M.D., indicates 
that cigarette smokers have a four-fold higher incidence of 
bladder cancers; Dr. C.F.C. offers the conclusion that he 
"supports" the veteran's disability claim.  Other private medical 
evidence also demonstrates that the veteran has a history of 
coronary artery disease and genitourinary cancers dating from 1998 
to the present.  Such medical evidence contains no findings or 
conclusions relating either disability directly to service or to 
the veteran's in-service smoking exclusive of his post-service 
tobacco use history, and, without identifying the in-service onset 
of  nicotine dependence in turn resulting in the claimed 
disabilities.  

Again, the Board does not dispute the competent medical 
conclusions of record setting out that the veteran's cigarette 
smoking contributed to his heart disease and genitourinary 
cancers.  The veteran was separated from service, however, more 
than 58 years ago, and, as stated, there is no medical evidence of 
record which indicates that his in-service cigarette smoking-
separate and apart from his post-service smoking-caused his heart 
disease or genitourinary cancer.  

In conclusion, the Board finds that review of the entirety of the 
evidence in this case thus indicates no support for service 
connection on a direct basis for the claimed disabilities.  The 
service medical records are negative for any complaint, diagnosis 
or treatment of heart or genitourinary problems, and the competent 
medical evidence in the claims file indicates the development of 
such diseases occurred only many years after service, certainly 
outside the one year presumptive period after service.  Moreover, 
there is no competent medical evidence that directly attributes 
the veteran's heart disability or genitourinary disability to in-
service use of tobacco products.  The veteran's direct service 
connection claim fails on that basis.

The Board also notes the veteran's arguments relevant to nicotine 
dependence.  He indicates that such developed as a result of his 
in-service smoking and in turn led to his heart and genitourinary 
disabilities.  

As noted, VA's General Counsel has held that service connection 
may be established for disability attributable to tobacco use 
subsequent to military service where such tobacco use resulted 
from nicotine dependence arising in service; the resulting 
disability would be secondarily service connected pursuant to 38 
C.F.R. § 3.310(a).  VAOPGCPREC 19-97.  

In the case at hand, the most recent medical evidence of record 
refutes a current diagnosis of nicotine dependence, and, moreover, 
specifically dissociates any past diagnosis of nicotine dependence 
from the veteran's active service.  Specifically, at the time of 
VA psychiatric examination in March 2002, the veteran indicated 
that he quit smoking cigarettes 25 years earlier.  The veteran was 
thought not to appear to have any persistent psychiatric symptoms.  
The examiner noted nicotine dependence, in remission, and then 
stated that, in any case, nicotine dependence "does not appear to 
have a relationship with any of his service experiences."  The 
Board otherwise notes that there is no post service evidence of 
treatment for nicotine dependence to consider in connection with 
this claim and no medical evidence refuting the conclusion that 
any nicotine dependence did not arise as a result of service.  
Again the Board notes that neither the veteran nor the lay 
individuals who have submitted statements on his behalf are 
competent to establish the medical conclusion as to the existence 
and etiology of nicotine dependence.

Based on the veteran's own history he last smoked in the late 
1970s.  He has neither presented nor identified any medical 
evidence that establishes the current existence of nicotine 
dependence.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(service connection may not be granted for a diagnosis of a 
disability by history).  The Board emphasizes, moreover, that 
absent a diagnosis of nicotine dependence that has been attributed 
by competent medical evidence to the veteran's active service 
period, there is no basis of entitlement to service connection for 
nicotine dependence itself.  And, without clinical evidence of 
currently-diagnosed nicotine dependence of service onset, the 
veteran's claims of entitlement to service connection for heart 
disability and genitourinary disability as secondary to nicotine 
dependence must be denied.  38 C.F.R. § 3.310.

In sum, with no medical nexus evidence of a link between current 
coronary artery disease or genitourinary cancers and the veteran's 
service, to include his reported in-service smoking, and without 
competent evidence that existing nicotine dependence was incurred 
during service and caused the disabilities claimed herein, the 
Board finds no basis to award service connection.  The Board has 
considered the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims on appeal, and that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107.



ORDER

Service connection for nicotine dependence is denied.  

Service connection for heart disease, currently diagnosed as 
coronary artery disease status post coronary artery bypass 
grafting, is denied.  

Service connection for genitourinary cancers is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



